Citation Nr: 0801270	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Whether or not new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney at 
law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Procedural history

The veteran served on active duty from September 1953 to July 
1956.

The veteran first claimed entitlement to service connection 
for "head pains" in July 1972.  The RO denied service 
connection for headaches in a November 1972 rating decision.

In August 1997, the veteran again filed a claim seeking 
service connection for head injury residuals.  In November 
1997, the RO declined to reopen the claim on the basis that 
no new and material evidence had been submitted.  The veteran 
disagreed with the November 1997 decision.  The appeal was 
perfected with the veteran's timely submission of a 
substantive appeal in October 1998.  

Based on additional service medical records it had obtained, 
the RO granted service connection for a laceration above the 
left eyebrow in October 1998.  However, an October 1998 
Supplemental Statement of the Case continued to deny the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for a headache condition.  

For reasons that are unclear, no further action was taken on 
the veteran's claim until February 2003.  At that time, the 
claim was again denied.  

In May 2005, the Board denied the veteran's request to reopen 
his previously denied claim of entitlement to service 
connection of headaches.  The veteran appealed the Board's 
May 2005 decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a June 2006 Order, based 
upon a Joint Motion for Remand, the Court vacated the Board's 
May 2005 decision and remanded the case to the Board for 
readjudication consistent with the Joint Motion.    

The issue of entitlement to service connection of headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Issues not on appeal 
 
In the June 2006 Joint Motion, it was noted that the Board's 
May 2005 denial of the veteran's claims of entitlement to 
service connection for a seizure disorder and  service 
connection of stroke residuals had not been appealed.  
Accordingly, the Board's May 2005 decision is final as to 
those issues.  See Bucklinger v. Brown, 
5 Vet. App. 435, 436 (1993).  

Other issue

In June 2005, the veteran submitted a claim of entitlement to 
service connection for bilateral hearing loss.  It does not 
appear that this claim has been adjudicated by the RO.  It is 
therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed November 1972 rating decision, the RO 
denied service connection for headaches.

2.  The May 2005 Board decision refers to service medical 
records which showed that the veteran was hit in the head 
with a rifle butt incident to a personal altercation during 
service, and also that in December 1954 the veteran 
complained of frequent headaches.    

3.  The findings contained in the service medical records are 
new and so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

CONCLUSIONS OF LAW

1. The RO's November 1972 decision denying service connection 
for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  Since the November 1972 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for headaches is  reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requesting that the Board re-open and allow his 
previously denied claim of entitlement to service connection 
of headaches.  

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

With respect to the veteran's claim, the Board observes that 
its May 2005 decision contained detailed discussions as to 
why the VCAA had been complied with (see the Board's May 31, 
2005 decision, pages 4-8  the Board's May 20, 2005 decision, 
pages 5-9).  These discussions are incorporated by reference 
herein.  

The June 2006 joint motion for remand, as adopted by the 
Court, did not mention any alleged VCAA deficiencies [either 
as to adequacy of VCAA notice furnished by the RO or as to 
the Board's discussion of the adequacy of such notice in its 
May 2005 decision].  The Board believes that if any 
inadequacy had been present, this would have been brought to 
the Court's attention.  See Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]. 

The Board further notes that the Court Order was issued after 
the Court's decisions in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Joint Motion for Remand and the Court's Order do not contain 
any indication that the veteran did not receive appropriate 
notice as contemplated by the Court's decision in Dingess or 
Kent.  

Accordingly, the Board again finds that the veteran has 
received appropriate notice regarding the request to reopen 
the previously denied claim of entitlement to service 
connection for headaches.  

With respect to the statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in August 1997, prior to this date.  Therefore, the earlier 
version of the law, which is stated in the paragraph 
immediately below, is applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Analysis

The veteran seeks to reopen a claim of entitlement to service 
connection for headaches, which was finally denied in an 
unappealed November 1972 rating decision.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for headaches.

Initial matter - the Court remand/missing records

As has been discussed in the Introduction above, the Court's 
June 2006 Order, based on the Joint Motion, vacated the 
Board's May 2005 decision which had denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection of headaches.    

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision." The Board's analysis has been undertaken with that 
obligation in mind.

The June 2006 Joint Motion for Remand referred to the Board's 
failure to determine whether or not additional service 
medical records submitted by the veteran in 1998 constituted 
new and material evidence.  The need to readjudicate the 
claim while considering those records was the only problem 
indicated in the May 2006 Joint Motion for Remand.  The Board 
has undertaken its decision with its obligation to carry out 
the Court's instructions in mind.  

Unfortunately, the service records which were the subject of 
the scrutiny of the parties to the Joint Motion for Remand 
are now missing. Clearly, those records were in the file 
until recently.  A July 2004 statement from the RO indicates 
that the records were associated with the file.  The service 
medical records were referred to by the Board in its May 2005 
decision.     

However, upon its most recent receipt of the file, the Board 
determined that the referenced records were unavailable.  
Since that time, the Board has contacted the RO and VA Office 
of the General Counsel to initiate an exhaustive search for 
the records.  The Board searched its own facilities to no 
avail.  The veteran's attorney has been contacted and was 
advised concerning the missing records.  The attorney's 
office advised the Board in December 2007 that he did not 
have copies of the subject records.  

In short, for reasons that are unknown, the records are 
unavailable.  Further, based on its efforts to recover those 
documents, the Board has determined that additional efforts 
to obtain these records would be futile.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

The Board has no reason to doubt that the service medical 
records, if they remained in the file, would contain the 
information previously described in secondary sources, 
including its own previous decision.  That information will 
be discussed below and indeed will be the basis for the 
Board's reopening of the claim.


Discussion

By way of background, the veteran was given an undesirable 
discharge from military service in July 1956.  It appears 
that the discharge was upgraded to a general discharge by a 
United States Air Force review board in 1967.  The veteran 
filed an initial claim of entitlement to service connection 
for headaches in July 1972.  His claim was denied in the 
November 1972 RO rating decision.  At that time, the evidence 
of record included the veteran's report of being hit over the 
left eye with a carbine during service.  The November 1972 
rating decision indicated that the headaches claimed by the 
veteran, including an in-service incurrence of the condition, 
were not shown by the evidence of record.  The veteran was 
informed of that decision by letter from the RO dated 
November 21, 1972.  He did not appeal.

The Board notes that at least a portion of the veteran's 
service medical records were not of record at the time of the 
November 1972 denial.

The veteran filed to reopen his claim of entitlement to 
service connection for head injury residuals, including 
headaches, in August 1997.  His service medical records were 
obtained in response to an October 1998 letter from the 
veteran's former representative.  Those records showed that 
the veteran suffered a laceration to the head in service when 
he was struck with a rifle butt during a personal altercation 
in October 1954, and also show his complaint in December 1954 
of "frequent headaches".   These records were new as they 
were not of record at the time of the prior final denial.  
The records were also material in that they pertained to a 
previously unestablished element of the claim, namely in-
service incurrence of disease or injury. 

Additionally, the veteran's VA treatment records since the 
initial 1972 RO denial documented ongoing complaints of 
headaches.  See, e.g., the August 1998 and November 2000 
treatment notes.  The Board notes that a clear etiology for 
those headaches was not established.  

Thus, the additional evidence established the existence of an 
in-service head injury, as well as some indication of a 
resulting complaint of headaches, the Board finds that this 
evidence must be considered in order to fairly decide the 
veteran's claim.  
Accordingly, the veteran's claim is reopened.  

The Board wishes to make it clear that the new evidence, 
although adequate for the limited purposes of reopening the 
claim, is not to allow the grant of the benefit sought, 
service connection for headaches.  See Hodge, supra.  For the 
reasons explained in the REMAND section below, the Board 
finds that additional development is necessary before the 
Board may proceed to a decision on the merits of the reopened 
claim.


ORDER

New and material evidence having been submitted, the request 
to reopen the previously denied claim of entitlement to 
service connection of headaches is granted.  To that extent 
only, the appeal is allowed.


REMAND

In this case, the Board finds that the statutory duty to 
assist requires that additional development is required 
before it can proceed to the merits of the claim.  

As noted elsewhere in the decision, entitlement to service 
connection requires a current disability, in-service disease 
or injury, and competent medical evidence of a relationship 
between events in service and that disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson, supra.  

As discussed above, there is evidence of an in-service head 
injury.  With respect to current disability, it is somewhat 
unclear whether the veteran has a diagnosed headache disorder 
or rather his headaches are isolated events or symptoms of 
other medical problems.  [The medical records since 1972 
document a psychiatric disability, including somatic 
complaints; stroke residuals, evidently including headaches; 
and a long history of alcohol and marijuana abuse.  
Accordingly, the Board finds that an attempt should be made 
to clarify the existence and nature of the veteran's claimed 
headache disorder.  

The only competent medical nexus opinions on the topic of the 
veteran's headaches come from the January 2003 VA examiner.  
This opinion appears to be against the veteran's claim.  
However, in light of the need to resolve the nature of the 
veteran's headache disorder, the Board believes that 
additional medical evidence regarding the etiology of any 
diagnosed headache disorder should also be obtained.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:


1.  VBA should contact the veteran through 
his attorney in order to ascertain whether 
he is any recent medical or other evidence 
pertaining to the veteran's headaches.  
Any such evidence so identified should be 
obtained and associated with the veteran's 
claims folder, to the extent possible. 

2.  VBA must then arrange for a review of 
the veteran's claims folder by a 
physician.  After reviewing the veteran's 
entire medical history.  The reviewer 
should provide an opinion as to whether or 
not the veteran has any currently 
diagnosed headache disability.  The 
reviewer should also offer an opinion as 
to whether or not any such current 
headache disability is at least as likely 
as not related to the October 1954 head 
injury.  The reasons for the examiner's 
conclusion(s) should be provided.  If the 
reviewing physician deems it to be 
necessary, physical examination and 
diagnostic testing of the veteran may be 
undertaken.  A copy of the report should 
be associated with the veteran's VA claims 
folder.   

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional evidentiary 
and/or procedural development which it 
deems to be necessary, VBA should 
readjudicate the veteran's claim.  If the 
claim remains denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.    Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


